                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

JERAMYE HOBBS,
ADC #164590                                                                             PLAINTIFF

v.                               Case No. 5:18-cv-00198-KGB/PSH

WENDEY KELLEY, et al.                                                               DEFENDANTS

                                              ORDER

       The Court has received the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 8). No objections have been filed, and the

time to file an objection has passed. Also before the Court are plaintiff Jeramye Hobbs’ motions

for refund (Dkt. No. 9, 10). In both motions, Mr. Hobbs seeks a refund of the amount that was

taken out of his account for the filing fee (Id.). Mr. Hobbs also states that he is “no longer pursuing

[this] legal matter with” the Court (Id.). Accordingly, the Court does not construe Mr. Hobbs’

motions for refund as objections to the Proposed Findings and Recommendation.

       In the Initial Order for Pro Se Prisoner Plaintiffs, Judge Harris informed Mr. Hobbs that

“the entire filing fee will be collected, even if your lawsuit is dismissed.” (Dkt. No. 5, at 2). In

the Order from August 21, 2018, after Mr. Hobbs’ motion for leave to proceed in forma pauperis

was granted, Judge Harris stated the following regarding the payment of the filing fee:

       The Court assesses an initial partial filing fee of $7.50. Hobbs will be obligated to
       make monthly payments in the amount of twenty percent (20%) of the preceding
       month’s income credited to his prison trust account each time the amount in the
       account exceeds $10.00. Hobbs’ custodian is requested to send the Clerk of the
       Court the initial partial filing fee and monthly payments from his prison trust
       account when the amount exceeds $10.00, until the statutory filing fee is paid in
       full. 28 U.S.C. § 1915(b)(2).
(Dkt. No. 7, at 1). Because Mr. Hobbs is required to pay the entire filing fee even though he does

not seek to continue this lawsuit, the Court denies his motions for refund (Dkt. Nos. 9, 10).

       After careful consideration, the Court concludes that the Proposed Findings and

Recommendation should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects (Dkt. No. 8). Accordingly, the Court dismisses without prejudice Mr.

Hobbs’ complaint (Dkt. No. 2).

       So ordered this 10th day of September, 2019.



                                                     _____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 2
